FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Receipt is acknowledged of the claim amendment(s) and arguments/remarks filed on 28 January 2022. 
Claim 21 has been added.
Claims 1-21 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 1-20 under 35 U.S.C. 103(a), is withdrawn in light of the arguments directed towards the obviousness rejection.  None of the cited prior art teaches a second biodegradable structure coupled to the first biodegradable structure.
The rejections of claims 1-20 on the ground of nonstatutory double patenting, are withdrawn because none of claims of the patents recite a second biodegradable structure coupled to the first biodegradable structure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 





Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery structure configured to be held in a user’s fingers” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections Maintained and New Grounds of Rejection for New Claim 21
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the recitation “second biodegradable structure coupled to the first biodegradable structure” which the instant disclosure fails to sufficiently identify how the second biodegradable structure is coupled to the first biodegradable structure.  The instant specification only discloses that the secondary shell (e.g. second biodegradable structure) is contained the primary cavity of the first biodegradable material (e.g. first biodegradable structure) (paragraph [0017] and Figures 1A and 1B) and does not identify how the second biodegradable structure is coupled to the first biodegradable structure.
Claim 21 recites “the cavity of the first biodegradable structure being defined by a second shell wall for containing the first dosage of therapeutic agent, wherein a portion of the shell wall defines a shared wall between the cavity of the first biodegradable structure and the cavity of the second biodegradable structure”, which is not disclosed in the instant specification.  The instant specification only discloses shared walls between the cavity of the second biodegradable structure and cavity of further biodegradable structures if present (e.g. cavity of third, fourth, and fifth biodegradable structure) (paragraph [0017], [0027] and Figures 1A and 1B) and does not disclose a shared wall between the cavity of the first biodegradable structure and the cavity of the second biodegradable structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “delivery structure configured to be held in a user’s fingers” which properly invoked 112(f) as described above.  Therefore, the recitation is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the specification at paragraph [0009] of the instant specification does not provide any disclosure of the structure or material for performing the function and does not clearly link a structure or material to the function and therefore the claims are indefinite due to the recitation of “delivery structure configured to be held in a user’s fingers” because it is unclear what structure or material is required for the claimed function.
	Claim 21 recites the limitation “the shell wall” in line 3, which renders the claim indefinite because it is unclear if the recitation of “the shell wall” is referring “a shell wall” recited in claim 1 (which claim 21 is dependent on) or “a second shell wall” recited in claim 21.

Response to Arguments
Applicant’s first argument is that Figure 1B and paragraphs 20-27 of the instant specification provides support for the recitation “second biodegradable structure coupled to the first biodegradable structure” recited in claim 1. 
Applicant's arguments filed on 28 January 2022 have been fully considered but they are not persuasive.  In response, Figure 1B and paragraphs 20-27 of the instant specification does not disclose that the second biodegradable structure is coupled to the first biodegradable structure.  The instant specification only discloses that the second biodegradable structure can have a plurality of cavities for including a third cavity, fourth cavity, fifth cavity and so on.  Also, the instant specification only discloses that the secondary shell (e.g. second biodegradable structure) is contained in the primary cavity (e.g. which is surrounded by the first biodegradable structure) but does not disclose that the first biodegradable structure and the second biodegradable structure are coupled (e.g. connected, linked or shared structure).
Applicant’s second argument is that the specification does disclose a corresponding structure for the recitation “delivery structure configured to be held in a user’s fingers” and points to paragraph [0009] of the instant specification.
In response, paragraph [0009] recites “the core body is detachably coupled to a distal end of a delivery apparatus or structure, such as a shaft”, which discloses that an example structure of the delivery apparatus or structure includes a shaft (e.g. handle of a tool) but the instant specification does not disclose what structures are encompassed by the recitation “delivery structure configured to be held in a user’s fingers”.  Thus, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of claim 3.
Thus, for the reasons of record and for the reasons presented above claims 1-21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, and claims 3 and 21 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph.


Conclusion and Correspondence
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634